—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered July 15, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*907Upon our review of the record, we find no reason to disturb the County Court’s determination denying the defendant’s application for youthful offender treatment and decline to vacate the sentence in the interest of justice (see, CPL 720.20; cf., People v Cruickshank, 105 AD2d 325, 333-336, affd 67 NY2d 625). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.